1    ANTHONY GOLDSMITH, Esq. (SBN 125621)
     STEVEN L. DERBY, Esq. (SBN 148372)
2    CELIA McGUINNESS, Esq. (SBN 159420)
     DERBY, McGUINNESS & GOLDSMITH, LLP
3    300 Lakeside Drive, Suite 1000
     Oakland, CA 94612
4    Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
5    info@dmglawfirm.com
6    Attorneys for Plaintiff
     TIMOTHY CLEVELAND
7

8    EDWARD GARCIA, Bar No. 173487
     KULUVA, ARMIJO & GARCIA
9    One California Street, Suite 1150
     San Francisco, CA 94111
10   (415) 273-6500
     (415) 273-6535
11
     Attorneys for Defendant,
12   Mammoth Beers, LLC
     (formerly Mammoth Beers, Inc.)
13   dba Mammoth Brewing Co.

14

15
                                     UNITED STATES DISTRICT COURT
16                                  EASTERN DISTRICT OF CALIFORNIA

17

18    TIMOTHY CLEVELAND                                   CASE NO. 2:19-CV-00181-KJM-EFB

19           Plaintiff,                                   ORDER GRANTING JOINT STIPULATION
                                                          TO DISMISS ALL CLAIMS AGAINST
20                   vs.                                  DEFENDANT WITH PREJUDICE

21    MAMMOTH BREWING COMPANY, A
      BUSINESS ENTITY OF UNKNOWN FORM,                    Judge Kimberly J. Mueller
22    MAMMOTH BEERS, INC., A CALIFORNIA
      CORPORATION; AND DOES 1 THROUGH
23    20, INCLUSIVE

24           Defendant.

25

26

27

28
                                                     4
                           ORDER GRANTING STIPULATION TO DISMISS CLAIMS WITH PREJUDICE
1                                                   ORDER

2           At request of Plaintiff, all claims against Defendants are dismissed with prejudice, subject to

3    that certain Consent Decree as ordered by this court on August 5, 2019 (Dkt. 16), with each party to

4    bear their own attorneys’ fees, costs and litigation expenses. Case CLOSED.

5           IT IS SO ORDERED.
6    DATED: September 6, 2019.
7

8
                                                           UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                        ORDER GRANTING STIPULATION TO DISMISS CLAIMS WITH PREJUDICE
